
	

116 S2220 IS: Open and Responsive Government Act of 2019
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2220
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Grassley (for himself, Mr. Leahy, Mr. Cornyn, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To modify the exemption for trade secrets and commercial or financial
			 information in the  Freedom
			 of Information Act, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Open and Responsive Government Act of 2019.
 2.Amendments to the Freedom of Information ActSection 552 of title 5, United States Code (commonly known as the Freedom of Information Act) is amended— (1)in subsection (b)(4), by inserting before the semicolon at the end the following: , provided that the term confidential means information that, if disclosed, would likely cause substantial harm to the competitive position of the person from whom the information was obtained; and
 (2)in subsection (d)— (A)by striking This section does not authorize withholding of information and inserting
					
 This section—(1)does not authorize the withholding of information; (B)in paragraph (1), as so designated, by striking . This section is not authority to withhold information from Congress. and inserting a semicolon; and
 (C)by adding at the end the following:  (2)does not authorize the withholding of a portion of an otherwise responsive record on the basis that the portion is non-responsive; and
 (3)is not authority to withhold information from Congress..  